94 F.3d 653
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Ronald Michael BACKUES, Defendant-Appellant.
No. 95-16031.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 12, 1996.*Decided Aug. 16, 1996.

Before:  BROWNING, SCHROEDER, and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Ronald Michael Backues appeals the district court's denial of his 28 U.S.C. § 2255 motion to vacate, set aside or correct his sentence for conspiracy to possess with intent to distribute and possession with intent to distribute marijuana, and bribery.  Backues contends that the Double Jeopardy Clause barred his conviction due to the prior civil forfeiture of his property.  This contention is precluded by the United States Supreme Court's decision in  United States v. Ursery, 116 S.Ct. 2135 (1996).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3